

	

		II

		109th CONGRESS

		1st Session

		S. 1825

		IN THE SENATE OF THE UNITED STATES

		

			October 5, 2005

			Mr. Santorum (for

			 himself and Ms. Stabenow) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Employee Retirement Income Security Act of

		  1974 and the Internal Revenue Code of 1986 to revise the funding and deduction

		  rules for multiemployer defined benefit plans, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Multiemployer Plan Funding and

			 Deduction Reform Act of 2005.

		IFunding rules for

			 multiemployer defined benefit plans

			101.Funding rules

			 for multiemployer defined benefit plans

				(a)In

			 generalPart 3 of subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974 is amended by inserting after section

			 302 the following new section:

					

						302A.Minimum

				funding standards for multiemployer plans(a)In general

				For purposes of section 302, the accumulated funding deficiency

				of a multi-employer plan for any plan year is—

								(1)except as

				provided in paragraph (2), the amount, determined as of the end of the plan

				year, equal to the excess (if any) of the total charges to the funding standard

				account of the plan for all plan years (beginning with the first plan year for

				which this part applies to the plan) over the total credits to such account for

				such years, and

								(2)if the

				multiemployer plan is in reorganization any plan year, the accumulated funding

				deficiency of the plan determined under section 4243.

								(b)Funding

				standard account

								(1)Account

				requiredEach multiemployer plan to which this part applies shall

				establish and maintain a funding standard account. Such account shall be

				credited and charged solely as provided in this section.

								(2)Charges to

				accountFor a plan year, the funding standard account shall be

				charged with the sum of—

									(A)the normal cost

				of the plan for the plan year,

									(B)the amounts

				necessary to amortize in equal annual installments (until fully

				amortized)—

										(i)in the case of a

				plan in existence on January 1, 1974, the unfunded past service liability under

				the plan on the first day of the first plan year to which this section applies,

				over a period of 40 plan years,

										(ii)in the case of a

				plan which comes into existence after January 1, 1974, the unfunded past

				service liability under the plan on the first day of the first plan year to

				which this section applies, over a period of 15 plan years,

										(iii)separately,

				with respect to each plan year, the net increase (if any) in unfunded past

				service liability under the plan arising from plan amendments adopted in such

				year, over a period of 15 plan years,

										(iv)separately, with

				respect to each plan year, the net experience loss (if any) under the plan,

				over a period of 15 plan years, and

										(v)separately, with

				respect to each plan year, the net loss (if any) resulting from changes in

				actuarial assumptions used under the plan, over a period of 15 plan

				years,

										(C)the amount

				necessary to amortize each waived funding deficiency (within the meaning of

				section 302(c)(3)) for each prior plan year in equal annual installments (until

				fully amortized) over a period of 15 plan years,

									(D)the amount

				necessary to amortize in equal annual installments (until fully amortized) over

				a period of 5 plan years any amount credited to the funding standard account

				under section 302(b)(3)(D) (as in effect on the day before the date of the

				enactment of the Multiemployer Plan Funding and Deduction Reform Act of 2005),

				and

									(E)the amount

				necessary to amortize in equal annual installments (until fully amortized) over

				a period of 20 years the contributions which would be required to be made under

				the plan but for the provisions of section 302 (c)(7)(A)(i)(I) (as in effect on

				the day before the date of the enactment of the Multiemployer Plan Funding and

				Deduction Reform Act of 2005).

									(3)Credits to

				accountFor a plan year, the funding standard account shall be

				credited with the sum of—

									(A)the amount

				considered contributed by the employer to or under the plan for the plan

				year,

									(B)the amount

				necessary to amortize in equal annual installments (until fully

				amortized)—

										(i)separately, with

				respect to each plan year, the net decrease (if any) in unfunded past service

				liability under the plan arising from plan amendments adopted in such year,

				over a period of 15 plan years,

										(ii)separately, with

				respect to each plan year, the net experience gain (if any) under the plan,

				over a period of 15 plan years, and

										(iii)separately,

				with respect to each plan year, the net gain (if any) resulting from changes in

				actuarial assumptions used under the plan, over a period of 15 plan

				years,

										(C)the amount of the

				waived funding deficiency (within the meaning of section 302(c)(3)) for the

				plan year; and

									(D)in the case of a

				plan year for which the accumulated funding deficiency is determined under the

				funding standard account if such plan year follows a plan year for which such

				deficiency was determined under the alternative minimum funding standard under

				section 305 (as in effect on the day before the date of the enactment of the

				Multiemployer Plan Funding and Deduction Reform Act of 2005), the excess (if

				any) of any debit balance in the funding standard account (determined without

				regard to this subparagraph) over any debit balance in the alternative minimum

				funding standard account.

									(4)Special rule

				for amounts first amortized to plan years before 2006In the case

				of any amount amortized under section 302(b) (as in effect on the day before

				the date of the enactment of the Multiemployer Plan Funding and Deduction

				Reform Act of 2005) over any period beginning with a plan year beginning before

				2006, in lieu of the amortization described in paragraphs (2)(B) and (3)(B),

				such amount shall continue to be amortized under such section as so in

				effect.

								(5)Combining and

				offsetting amounts to be amortizedUnder regulations prescribed

				by the Secretary of the Treasury, amounts required to be amortized under

				paragraph (2) or paragraph (3), whichever is applicable—

									(A)may be combined

				into one amount under such paragraph to be amortized over a period determined

				on the basis of the remaining amortization period for all items entering into

				such combined amount, and

									(B)may be offset

				against amounts required to be amortized under the other such paragraph, with

				the resulting amount to be amortized over a period determined on the basis of

				the remaining amortization periods for all items entering into whichever of the

				two amounts being offset is the greater.

									(6)InterestExcept

				as provided in sub-section (c)(9), the funding standard account (and items

				therein) shall be charged or credited (as determined under regulations

				prescribed by the Secretary of the Treasury) with interest at the appropriate

				rate consistent with the rate or rates of interest used under the plan to

				determine costs.

								(7)Certain

				amortization charges and creditsIn the case of a plan which,

				immediately before the date of the enactment of the Multiemployer Pension Plan

				Amendments Act of 1980, was a multiemployer plan (within the meaning of section

				3(37) as in effect immediately before such date)—

									(A)any amount

				described in paragraph (2)(B)(ii), (2)(B)(iii), or (3)(B)(i) of this

				sub-section which arose in a plan year beginning before such date shall be

				amortized in equal annual installments (until fully amortized) over 40 plan

				years, beginning with the plan year in which the amount arose,

									(B)any amount

				described in paragraph (2)(B)(iv) or (3)(B)(ii) of this subsection which arose

				in a plan year beginning before such date shall be amortized in equal annual

				installments (until fully amortized) over 20 plan years, beginning with the

				plan year in which the amount arose,

									(C)any change in

				past service liability which arises during the period of 3 plan years beginning

				on or after such date, and results from a plan amendment adopted before such

				date, shall be amortized in equal annual installments (until fully amortized)

				over 40 plan years, beginning with the plan year in which the change arises,

				and

									(D)any change in

				past service liability which arises during the period of 2 plan years beginning

				on or after such date, and results from the changing of a group of participants

				from one benefit level to another benefit level under a schedule of plan

				benefits which—

										(i)was adopted

				before such date, and

										(ii)was effective

				for any plan participant before the beginning of the first plan year beginning

				on or after such date, shall be amortized in equal annual installments (until

				fully amortized) over 40 plan years, beginning with the plan year in which the

				change arises.

										(8)Special rules

				relating to charges and credits to funding standard accountFor

				purposes of this part—

									(A)Withdrawal

				liabilityAny amount received by a multiemployer plan in payment

				of all or part of an employer’s withdrawal liability under part 1 of subtitle E

				of title IV shall be considered an amount contributed by the employer to or

				under the plan. The Secretary of the Treasury may prescribe by regulation

				additional charges and credits to a multiemployer plan’s funding standard

				account to the extent necessary to prevent withdrawal liability payments from

				being unduly reflected as advance funding for plan liabilities.

									(B)Adjustments

				when a multiemployer plan leaves reorganizationIf a

				multiemployer plan is not in reorganization in the plan year but was in

				reorganization in the immediately preceding plan year, any balance in the

				funding standard account at the close of such immediately preceding plan

				year—

										(i)shall be

				eliminated by an offsetting credit or charge (as the case may be), but

										(ii)shall be taken

				into account in subsequent plan years by being amortized in equal annual

				installments (until fully amortized) over 30 plan years. The preceding sentence

				shall not apply to the extent of any accumulated funding deficiency under

				section 4243 (a) as of the end of the last plan year that the plan was in

				reorganization.

										(C)Plan payments

				to supplemental program or withdrawal liability payment fundAny

				amount paid by a plan during a plan year to the Pension Benefit Guaranty

				Corporation pursuant to section 4222 of this Act or to a fund exempt under

				section 501(c)(22) of the Internal Revenue Code of 1986 pursuant to section

				4223 of this Act shall reduce the amount of contributions considered received

				by the plan for the plan year.

									(D)Interim

				withdrawal liability paymentsAny amount paid by an employer

				pending a final determination of the employer’s withdrawal liability under part

				1 of subtitle E of title IV and subsequently refunded to the employer by the

				plan shall be charged to the funding standard account in accordance with

				regulations prescribed by the Secretary of the Treasury.

									(E)Election for

				deferral of charge for portion of net experience lossIf an

				election is in effect under section 302(b)(7)(F) (as in effect on the day

				before the date of the enactment of the Multiemployer Plan Funding and

				Deduction Reform Act of 2005) for any plan year, the funding standard account

				shall be charged in the plan year to which the portion of the net experience

				loss deferred by such election was deferred with the amount so deferred (and

				paragraph (2)(B)(iv) shall not apply to the amount so charged).

									(F)Financial

				assistanceAny amount of any financial assistance from the

				Pension Benefit Guaranty Corporation to any plan, and any repayment of such

				amount, shall be taken into account under this section and section 412 of the

				Internal Revenue Code of 1986 in such manner as is determined by the Secretary

				of the Treasury.

									(G)Short-term

				benefitsTo the extent that any plan amendment increases the

				unfunded past service liability under the plan by reason of an increase in

				benefits which, by its terms, is payable under the plan for a period that does

				not exceed 14 years from the effective date of such amendment, paragraph

				(2)(B)(iii) shall be applied separately with respect to such increase in

				unfunded past service liability by substituting the number of years of the

				period during which such benefits are payable for 15.

									(c)Additional

				rules

								(1)Determinations

				to be made under funding methodFor purposes of this part, normal

				costs, accrued liability, past service liabilities, and experience gains and

				losses shall be determined under the funding method used to determine costs

				under the plan.

								(2)Valuation of

				assets

									(A)In

				generalFor purposes of this part, the value of the plan’s assets

				shall be determined on the basis of any reasonable actuarial method of

				valuation which takes into account fair market value and which is permitted

				under regulations prescribed by the Secretary of the Treasury.

									(B)Election with

				respect to bondsThe value of a bond or other evidence of

				indebtedness which is not in default as to principal or interest may, at the

				election of the plan administrator, be determined on an amortized basis running

				from initial cost at purchase to par value at maturity or earliest call date.

				Any election under this subparagraph shall be made at such time and in such

				manner as the Secretary of the Treasury shall by regulations provide, shall

				apply to all such evidences of indebtedness, and may be revoked only with the

				consent of such Secretary.

									(3)Actuarial

				assumptions must be reasonableFor purposes of this section, all

				costs, liabilities, rates of interest, and other factors under the plan shall

				be determined on the basis of actuarial assumptions and methods—

									(A)each of which is

				reasonable (taking into account the experience of the plan and reasonable

				expectations), and

									(B)which, in

				combination, offer the actuary’s best estimate of anticipated experience under

				the plan.

									(4)Treatment of

				certain changes as experience gain or lossFor purposes of this

				section, if—

									(A)a change in

				benefits under the Social Security Act or in other retirement benefits created

				under Federal or State law, or

									(B)a change in the

				definition of the term wages under section 3121 of the Internal

				Revenue Code of 1986, or a change in the amount of such wages taken into

				account under regulations prescribed for purposes of section 401(a)(5) of such

				Code,

									results in

				an increase or decrease in accrued liability under a plan, such increase or

				decrease shall be treated as an experience loss or gain.(5)Full

				fundingIf, as of the close of a plan year, a plan would (without

				regard to this paragraph) have an accumulated funding deficiency in excess of

				the full funding limitation—

									(A)the funding

				standard account shall be credited with the amount of such excess, and

									(B)all amounts

				described in subparagraphs (B), (C), and (D) of subsection (b)(2) and

				subparagraph (B) of subsection (b)(3) which are required to be amortized shall

				be considered fully amortized for purposes of such subparagraphs.

									(6)Full-funding

				limitation

									(A)In

				generalFor purposes of paragraph (5), the term

				full-funding limitation means the excess (if any) of—

										(i)the accrued

				liability (including normal cost) under the plan (determined under the entry

				age normal funding method if such accrued liability cannot be directly

				calculated under the funding method used for the plan), over

										(ii)the lesser

				of—

											(I)the fair market

				value of the plan’s assets, or

											(II)the value of

				such assets determined under paragraph (2).

											(B)Minimum

				amount

										(i)In

				generalIn no event shall the full-funding limitation determined

				under subparagraph (A) be less than the excess (if any) of—

											(I)90 percent of the

				current liability of the plan (including the expected increase in current

				liability due to benefits accruing during the plan year), over

											(II)the value of the

				plan’s assets determined under paragraph (2).

											(ii)AssetsFor

				purposes of clause (i), assets shall not be reduced by any credit balance in

				the funding standard account.

										(C)Full funding

				limitationFor purposes of this paragraph, unless otherwise

				provided by the plan, the accrued liability under a multiemployer plan shall

				not include benefits which are not nonforfeitable under the plan after the

				termination of the plan (taking into consideration section 411(d)(3) of the

				Internal Revenue Code of 1986).

									(D)Current

				liabilityFor purposes of this paragraph—

										(i)In

				generalThe term current liability means all

				liabilities to employees and their beneficiaries under the plan.

										(ii)Treatment of

				unpredictable contingent event benefitsFor purposes of clause

				(i), any benefit contingent on an event other than—

											(I)age, service,

				compensation, death, or disability, or

											(II)an event which

				is reasonably and reliably predictable (as determined by the Secretary of the

				Treasury),

											shall not be

				taken into account until the event on which the benefit is contingent

				occurs.(iii)Interest rate

				usedThe rate of interest used to determine current liability

				under this paragraph shall be the rate of interest determined under

				subparagraph (E).

										(iv)Mortality

				tables

											(I)Commissioners’

				standard tableIn the case of plan years beginning before the

				first plan year to which the first tables prescribed under subclause (II)

				apply, the mortality table used in determining current liability under this

				paragraph shall be the table prescribed by the Secretary of the Treasury which

				is based on the prevailing commissioners’ standard table (described in section

				807(d)(5)(A) of the Internal Revenue Code of 1986) used to determine reserves

				for group annuity contracts issued on January 1, 1993.

											(II)Secretarial

				authorityThe Secretary of the Treasury may by regulation

				prescribe for plan years beginning after December 31, 1999, mortality tables to

				be used in determining current liability under this subsection. Such tables

				shall be based upon the actual experience of pension plans and projected trends

				in such experience. In prescribing such tables, such Secretary shall take into

				account results of available independent studies of mortality of individuals

				covered by pension plans.

											(v)Separate

				mortality tables for the disabledNotwithstanding clause

				(iv)—

											(I)In

				generalIn the case of plan years beginning after December 31,

				1995, the Secretary of the Treasury shall establish mortality tables which may

				be used (in lieu of the tables under clause (iv)) to determine current

				liability under this subsection for individuals who are entitled to benefits

				under the plan on account of disability. Such Secretary shall establish

				separate tables for individuals whose disabilities occur in plan years

				beginning before January 1, 1995, and for individuals whose disabilities occur

				in plan years beginning on or after such date.

											(II)Special rule

				for disabilities occurring after 1994In the case of disabilities

				occurring in plan years beginning after December 31, 1994, the tables under

				subclause (I) shall apply only with respect to individuals described in such

				subclause who are disabled within the meaning of title II of the Social

				Security Act and the regulations thereunder.

											(vi)Periodic

				reviewThe Secretary of the Treasury shall periodically (at least

				every 5 years) review any tables in effect under this subparagraph and shall,

				to the extent such Secretary determines necessary, by regulation update the

				tables to reflect the actual experience of pension plans and projected trends

				in such experience.

										(E)Required change

				of interest rateFor purposes of determining a plan’s current

				liability for purposes of this paragraph—

										(i)In

				generalIf any rate of interest used under the plan under

				subsection (b)(6) to determine cost is not within the permissible range, the

				plan shall establish a new rate of interest within the permissible

				range.

										(ii)Permissible

				rangeFor purposes of this subparagraph—

											(I)In

				generalExcept as provided in subclause (II), the term

				`permissible range’ means a rate of interest which is not more than 5 percent

				above, and not more than 10 percent below, the weighted average of the rates of

				interest on 30-year Treasury securities during the 4-year period ending on the

				last day before the beginning of the plan year.

											(II)Secretarial

				authorityIf the Secretary of the Treasury finds that the lowest

				rate of interest permissible under subclause (I) is unreasonably high, such

				Secretary may prescribe a lower rate of interest, except that such rate may not

				be less than 80 percent of the average rate determined under such

				subclause.

											(iii)AssumptionsNotwithstanding

				paragraph (3)(A), the interest rate used under the plan shall be—

											(I)determined

				without taking into account the experience of the plan and reasonable

				expectations, but

											(II)consistent with

				the assumptions which reflect the purchase rates which would be used by

				insurance companies to satisfy the liability under the plan.

											(7)Annual

				valuation

									(A)In

				generalFor purposes of this section, a determination of

				experience gains and losses and a valuation of the plan’s liability shall be

				made not less frequently than once every year, except that such determination

				shall be made more frequently to the extent required in particular cases under

				regulations prescribed by the Secretary of the Treasury.

									(B)Valuation

				date

										(i)Current

				yearExcept as provided in clause (ii), the valuation referred to

				in subparagraph (A) shall be made as of a date within the plan year to which

				the valuation refers or within one month prior to the beginning of such

				year.

										(ii)Use of prior

				year valuationThe valuation referred to in subparagraph (A) may

				be made as of a date within the plan year prior to the year to which the

				valuation refers if, as of such date, the value of the assets of the plan are

				not less than 100 percent of the plan’s current liability (as defined in

				paragraph (6)(D) without regard to clause (iv) thereof).

										(iii)AdjustmentsInformation

				under clause (ii) shall, in accordance with regulations, be actuarially

				adjusted to reflect significant differences in participants.

										(iv)LimitationA

				change in funding method to use a prior year valuation, as provided in clause

				(ii), may not be made unless as of the valuation date within the prior plan

				year, the value of the assets of the plan are not less than 125 percent of the

				plan’s current liability (as defined in paragraph (6)(D) without regard to

				clause (iv) thereof).

										(8)Time when

				certain contributions deemed madeFor purposes of this section,

				any contributions for a plan year made by an employer after the last day of

				such plan year, but not later than two and one-half months after such day,

				shall be deemed to have been made on such last day. For purposes of this

				subparagraph, such two and one-half month period may be extended for not more

				than six months under regulations prescribed by the Secretary of the

				Treasury.

								(9)Interest rule

				for waivers and extensionsThe interest rate applicable for any

				plan year for purposes of computing the amortization charge described in

				subsection (b) (2) (C) and in connection with an extension granted under

				subsection (d) shall be the rate of interest used under the plan for

				determining costs.

								(d)Extension of

				amortization periods for multiemployer plansIn the case of a

				multiemployer plan—

								(1)ExtensionThe

				period of years required to amortize any unfunded liability (described in any

				clause of subsection (b)(2)(B) or (b)(4)) of any multiemployer plan meeting the

				criteria of paragraph (2) shall be extended (in addition to any extension under

				paragraph (2)) by the Secretary of the Treasury for a period of time as

				requested by the plan in its application, but not in excess of 5 years.

								(2)CriteriaA

				multiemployer pension plan meets the criteria of this paragraph if its actuary

				certifies that, based on reasonable assumptions—

									(A)absent the

				extension, the plan would have an accumulated funding deficiency in the current

				plan year or any of the 9 succeeding plan years,

									(B)the plan sponsor

				has adopted a plan to improve the plan's funding status, and

									(C)the plan is

				projected to have sufficient assets to timely pay expected benefits and

				anticipated expenditures over the amortization period as extended.

									(3)Additional

				extensionThe period of years required to amortize any unfunded

				liability (described in any clause of subsection (b)(2)(B) or (b)(4)) of any

				multiemployer plan may be extended (in addition to any extension under

				paragraph (1) ) by the Secretary of the Treasury for a period of time (not in

				excess of 5 years) if such Secretary determines that such extension would carry

				out the purposes of this Act and would provide adequate protection for

				participants under the plan and their beneficiaries and if he determines that

				the failure to permit such extension would—

									(A)result in—

										(i)a

				substantial risk to the voluntary continuation of the plan, or

										(ii)a substantial

				curtailment of pension benefit levels or employee compensation, and

										(B)be adverse to the

				interests of plan participants in the aggregate.

									The

				Secretary shall act upon any application for an extension under this paragraph

				within 180 days of the submission of such application. If the Secretary rejects

				the application for an extension under this paragraph, the Secretary shall

				provide notice to the plan detailing the specific reasons for the rejection,

				including references to the criteria set forth above.(4)Advance

				notice

									(A)In

				generalThe Secretary of the Treasury shall, before granting an

				extension under this section, require each applicant to provide evidence

				satisfactory to such Secretary that the applicant has provided notice of the

				filing of the application for such extension to each affected party (as defined

				in section 4001(a)(21)) with respect to the affected plan. Such notice shall

				include a description of the extent to which the plan is funded for benefits

				which are guaranteed under title IV and for benefit liabilities.

									(B)Consideration

				of relevant informationThe Secretary of the Treasury shall

				consider any relevant information provided by a person to whom notice was given

				under paragraph

				(1).

									.

				(b)Shortfall

			 funding method

					(1)In

			 generalA multiemployer plan meeting the criteria of paragraph

			 (2) shall be permitted to adopt, or to cease using, the shortfall funding

			 method. The adoption and use of such funding method, and the voluntary

			 cessation of the use of such method, shall be deemed approved by the Secretary

			 under section 302(c)(5).

					(2)CriteriaA

			 multiemployer pension plan meets the criteria of this clause if—

						(A)5 plan years have

			 elapsed since the plan last elected to use (or cease the use of) the shortfall

			 funding method, and

						(B)the plan is not

			 operating under an amortization period extension under subsection (d).

						(3)Shortfall

			 funding method definedAs used in this subparagraph, the term

			 shortfall funding method means the shortfall funding method

			 described in section 1.412(c)(1)–2 of title 26 of the Code of Federal

			 Regulations (26 C.F.R. 1.412(c)(1)–2).

					(4)Section

			 302(c)(7) restrictions to

			 applyIn the case of a multiemployer plan that is on the

			 shortfall funding method pursuant to this subparagraph, the benefit

			 restrictions in section 302(c)(7) shall apply.

					(5)Use of

			 shortfall method not to preclude other optionsNothing in this

			 subsection shall be construed to affect a multiemployer plan’s ability to adopt

			 the shortfall funding method with the Secretary of the Treasury’s permission

			 under otherwise applicable regulations or to affect a multiemployer plan’s

			 right to change funding methods, with or without the Secretary of the

			 Treasury’s consent, as provided in applicable rules and regulations under this

			 subsection.

					(c)Conforming

			 amendments

					(1)Section 301 of

			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1081) is amended

			 by striking subsection (d).

					(2)The table of

			 contents in section 1 of such Act is amended further by inserting after the

			 item relating to section 302 the following new item:

						

							Sec. 302A. Minimum funding

				standards for multiemployer plans..

						

					(d)Effective

			 date

					(1)In

			 generalThe amendments made by this section shall apply to plan

			 years beginning after 2006.

					(2)GrandfatherAn

			 extension under section 304 of the Employee Retirement Security Act of 1974

			 granted by the Secretary with respect to any application filed with the

			 Secretary on or before June 30, 2005 will be grandfathered and the interest

			 rate will be determined, for the duration of the extension and any modification

			 of the extension approved by the Secretary, based upon the provisions of

			 section 304(a) of the Employee Retirement Security Act of 1974 as in effect

			 prior to the date of enactment of this Act.

					102.Additional

			 funding rules for multiemployer plans in endangered or critical status

				(a)In

			 generalPart 3 of subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974 (as amended by section 101) is amended

			 by inserting after section 302A the following new section:

					

						302B.Additional

				funding rules for multiemployer plans in endangered status or critical

				status(a)Annual certification

				by plan actuary

								(1)In

				generalDuring the 90-day

				period beginning on the first day of each plan year of a multiemployer plan,

				the plan actuary shall certify to the Secretary of the Treasury whether or not

				the plan is in endangered status for such plan year and whether or not the plan

				is in critical status for such plan year.

								(2)Actuarial

				projections of assets and liabilities

									(A)In

				generalIn making the determinations and projections under

				paragraph (1) and subsections (b)(2) and (c)(2), the plan actuary shall make

				projections required for the current and succeeding plan years, using

				reasonable actuarial estimates, assumptions and methods, of the current value

				of the assets of the plan, and the present value of all liabilities to

				participants and beneficiaries under the plan for the current plan year as of

				the beginning of such year. The present value of liabilities as of the

				beginning of such year shall be determined based on the actuarial statement

				required under section 103(d) with respect to the most recently filed annual

				report or the actuarial valuation for the preceding plan year.

									(B)Determinations

				of future contributionsAny such actuarial projection of plan

				assets shall assume—

										(i)reasonably

				anticipated employer contributions for the current and succeeding plan years,

				assuming that the terms of the 1 or more collective bargaining agreements

				pursuant to which the plan is maintained for the current plan year continue in

				effect for succeeding plan years, or

										(ii)that employer

				contributions for the most recent plan year will continue indefinitely, but

				only if the plan actuary determines there have been no significant demographic

				changes that would make such assumption unreasonable.

										(3)Penalty for

				failure to secure timely actuarial certificationFailure of the

				actuary to certify the plan’s status under this subsection by the date

				specified in paragraph (1), shall be treated for purposes of section 502(c)(2)

				as a failure or refusal by the plan administrator to file the annual report

				required to be filed with the Secretary under section 101(b)(4).

								(4)NoticeIn

				any case in which a multiemployer plan is certified to be in endangered or

				critical status under paragraph (1), the plan sponsor shall, not later than 30

				days after the date of the certification, provide notification of the

				endangered or critical status to the participants and beneficiaries, the

				bargaining parties, the Pension Benefit Guaranty Corporation, the Secretary of

				the Treasury, and the Secretary of Labor.

								(b)Funding rules

				for multiemployer plans in endangered status

								(1)In

				generalIn any case in which a multiemployer plan is in

				endangered status for a plan year and no funding improvement plan under this

				subsection with respect to such multiemployer plan is in effect for the plan

				year, the plan sponsor shall, in accordance with this subsection, adopt a

				funding improvement plan not later than 240 days following the required date

				for the actuarial certification of endangered status under subsection

				(a)(1).

								(2)Endangered

				statusA multiemployer plan is endangered for a plan year if, as

				determined by the plan actuary under subsection (a), the plan is not in

				critical status for the plan year and either—

									(A)the plan's funded

				percentage for such plan year is less than 80 percent, or

									(B)the plan has an

				accumulated funding deficiency for such plan year under section 302A or is

				projected to have such an accumulated funding deficiency for any of the 6

				succeeding plan years, taking into account any extension of amortization

				periods under section 302A(d).

									(3)Funding

				improvement planA funding improvement plan shall consist of

				actions, including actions to be proposed to the bargaining parties, formulated

				to provide, under reasonable actuarial assumptions, for the attainment of (A)

				or (B) below, as applicable:

									(A)Certain

				endangered plansIn the case of an endangered plan to which

				paragraph (2)(B) does not apply, an increase in the plan’s funded percentage by

				the end of the funding improvement period.

									(B)All other

				endangered plansIn the case of an endangered plan described in

				paragraph (2)(B)—

										(i)an increase in

				the plan's funded percentage such that—

											(I)the difference

				between 100 percent and the plan's funded percentage at the end of the funding

				improvement period is not more than,

											(II)2/3

				of the difference between 100 percent and the plan's funded percentage at the

				beginning of the funding improvement period.

											(ii)no accumulated

				funding deficiency for any plan year during the funding improvement period

				(taking into account any extension of amortization periods under section

				302A(d)).

										(C)Funding

				improvement periodThe funding improvement period for any funding

				improvement plan adopted pursuant to this subsection is the 10-year period

				beginning on the first day of the first plan year of the multiemployer plan

				following the earlier of —

										(i)the second

				anniversary of the date of the adoption of the funding improvement plan,

				or

										(ii)the expiration

				of the collective bargaining agreements in effect on the due date for the

				actuarial certification of endangered status under subsection (a)(1) and

				covering, as of such due date, at least 75 percent of the active participants

				in such multiemployer plan.

										(D)Special rules

				for certain seriously underfunded plans

										(i)In the case of an

				endangered plan described in paragraph (2)(B) for which the funded percentage

				for the plan year for which the initial certification is made under subsection

				(a)(1) is 70 percent or less, paragraph (3) (B)(i)(II) shall be applied by

				substituting 4/5 for

				2/3 and paragraph (3)(C) shall be applied

				by substituting the 15-year period for the 10-year

				period.

										(ii)In the case of

				an endangered plan described in paragraph (2)(B) for which the funded

				percentage for the plan year for which the initial certification is made under

				subsection (a)(1) is more than 70 percent but less than 80 percent, and—

											(I)the plan actuary

				certifies within 30 days after the certification under subsection (a)(1) that,

				based on the terms of the plan and the collective bargaining agreements in

				effect at the time of such certification, the plan is not projected to be able

				to attain the increase described in subparagraph (B)(i) over the period

				described in subparagraph (C), and

											(II)the plan year is

				prior to the day described in subparagraph (C)(ii),

											subparagraph

				(B)(i)(II) shall be applied by substituting

				4/5 for

				2/3 and subparagraph (C) shall be applied

				by substituting the 15-year period for the 10-year

				period.(iii)For any plan

				year following the year described in clause (ii)(II), subparagraph (B)(i)(II)

				and subparagraph (C) shall apply, except that for each plan year ending after

				such date for which the plan actuary certifies (at the time of the annual

				certification under subsection (a)(1) for such plan year) that, based on the

				terms of the plan and collective bargaining agreements in effect at the time of

				that annual certification, the plan is not projected to be able to attain the

				increase described in subparagraph (B)(i) over the period described in

				subparagraph (C), subparagraph (C) shall be applied by substituting the

				15-year period for the 10-year period.

										(E)ReportingA

				summary of any funding improvement plan or modification thereto adopted during

				any plan year, together with annual updates regarding the funding ratio of the

				plan, shall be included in the annual report for such plan year under section

				104(a) and in the summary annual report for such plan year under section

				104(b)(3).

									(4)Development of

				funding improvement plan

									(A)Actions by plan

				sponsor pending commencement of funding improvement periodIn the

				case of an endangered plan described in paragraph (2)(B), pending the

				commencement of the funding improvement period, the plan sponsor shall take all

				reasonable actions consistent with the terms of the plan and applicable law and

				expected, based on reasonable assumptions, to achieve—

										(i)an increase in

				the plan’s funded percentage, and

										(ii)postponement of

				an accumulated funding deficiency for at least 1 additional plan year.

										Such

				actions include applications for extensions of amortization periods under

				section 302A(d), use of the shortfall funding method in making funding standard

				account computations, amendments to the plan’s benefit structure, reductions in

				future benefit accruals, and other reasonable actions consistent with the terms

				of the plan and applicable law.(B)Information

				provided to bargaining parties by plan sponsor

										(i)In

				generalWithin 30 days after the adoption of a funding

				improvement plan, the plan sponsor of an endangered plan described in paragraph

				(2)(B) shall provide to the bargaining parties a schedule showing revised

				benefit structures, contribution structures, or both, which, if adopted, may

				reasonably be expected to enable the multiemployer plan to meet the applicable

				benchmarks described in paragraph (3) in accordance with the funding

				improvement plan. The schedule shall describe the reductions in future benefit

				accruals and increases in contributions (if any) that the plan sponsor

				determines are reasonably necessary to achieve the benchmarks, assuming there

				are no increases in contributions under the plan other than the increases

				necessary to achieve the benchmarks after future benefit accruals have been

				reduced to the maximum extent permitted by law.

										(ii)Alternatives

				at plan sponsor’s discretionThe plan sponsor may, as it deems

				appropriate, prepare and provide the bargaining parties with additional

				information relating to contribution rates or benefit reductions, alternative

				schedules, or other information relevant to achieving the benchmarks under the

				funding improvement plan.

										(5)Maintenance of

				contributions pending adoption of funding improvement

				planPending adoption of a funding improvement plan by the plan

				sponsor, the plan sponsor may not accept a collective bargaining agreement or

				participation agreement with respect to the multiemployer plan that provides

				for—

									(A)a reduction in

				the level of contributions for any participants,

									(B)a suspension of

				contributions with respect to any period of service, or

									(C)any new direct or

				indirect exclusion of younger or newly hired employees from plan

				participation.

									(6)No benefit

				increases pending adoption of funding improvement planPending

				adoption of a funding improvement plan with respect to an endangered

				multiemployer plan—

									(A)In

				generalNo amendment of the plan which increases the liabilities

				of the plan by reason of any increase in benefits, any change in the accrual of

				benefits, or any change in the rate at which benefits become nonforfeitable

				under the plan may be adopted.

									(B)ExceptionSubparagraph

				(A) shall not apply to any plan amendment which is required as a condition of

				qualification under part I of subchapter D of chapter 19 of subtitle A of the

				Internal Revenue Code of 1986 or to comply with other applicable law.

									(7)Penalty if no

				funding improvement plan adoptedA failure of the plan sponsor to

				adopt a funding improvement plan by the date specified in subsection (b)(1)

				shall be treated for purposes of section 502(c)(2) as a failure or refusal by

				the plan administrator to file the annual report required to be filed with the

				Secretary under section 101(b)(4).

								(8)Compliance with

				funding improvement planUpon adoption of a funding improvement

				plan with respect to an endangered multiemployer plan—

									(A)a plan described

				in paragraph (2)(B) may not be amended—

										(i)so as to be

				inconsistent with the funding improvement plan, or

										(ii)so as to

				increase benefits, including future benefit accruals, unless the plan actuary

				certifies that, after taking into account the benefit increase, the plan is

				still reasonably expected to meet the applicable benchmarks under paragraph (3)

				in accordance with the schedule contemplated in the funding improvement plan,

				and

										(B)a plan to which

				paragraph (2)(B) does not apply may not be amended—

										(i)so as to be

				inconsistent with the funding improvement plan, or

										(ii)so as to

				increase benefits, including future benefit accruals, unless the actuary

				certifies that such increase is paid for out of contributions not required by

				the funding improvement plan to meet the applicable benchmarks under paragraph

				(3).

										(9)Updates to

				funding improvement plan and schedules

									(A)Funding

				improvement planThe funding improvement plan may be periodically

				updated by the plan sponsor. A copy of any updated funding improvement plan

				shall be filed with the plan’s annual report under section 104 of the Employee

				Retirement Income Security Act of 1974.

									(B)SchedulesThe

				plan sponsor may periodically update any schedule of contribution rates

				provided under this subsection to reflect the experience of the plan.

									(C)Duration of

				scheduleA schedule of contribution rates provided by the plan

				sponsor and relied upon by bargaining parties in negotiating a collective

				bargaining agreement shall remain in effect for the duration of that collective

				bargaining agreement.

									(D)Duration of

				funding improvement planA funding improvement plan adopted under

				this subsection shall remain in effect with respect to a multiemployer plan,

				with modifications if applicable, until a plan year in which the multiemployer

				plan is no longer in endangered status as certified by the actuary under

				subsection (a).

									(c)Funding rules

				for multiemployer plans in critical status

								(1)In

				generalIn any case in which a multiemployer plan is in critical

				status for a plan year as described in paragraph (2) and no rehabilitation plan

				under this subsection with respect to such multiemployer plan is in effect for

				the plan year, the plan sponsor shall, in accordance with this subsection,

				adopt a rehabilitation plan. The rehabilitation plan shall be adopted not later

				than 240 days following the required date for the actuarial certification of

				critical status under subsection (a)(1).

								(2)Critical

				status

									(A)EntryA

				multiemployer plan is in critical status for a plan year if, as determined by

				the plan actuary under subsection (a), the plan is described in paragraph (3)

				.

									(B)EmergenceA

				plan that has been determined and certified as being in critical status shall

				remain in such status until a plan year for which the plan actuary certifies,

				in accordance with subsection (a)(2), that the plan is not projected to have an

				accumulated funding deficiency for the plan year or any of the 9 succeeding

				plan years, without regard to use of the shortfall method or any extension of

				amortization periods under section 302A(d).

									(3)Criticality

				descriptionFor purposes of paragraph (2)(B), a plan is described

				in this paragraph if the plan is described in at least one of the following

				subparagraphs:

									(A)A plan is

				described in this subparagraph if, as of the beginning of the current plan

				year—

										(i)the funded

				percentage of the plan is less than 65 percent, and

										(ii)the sum

				of—

											(I)the market value

				of plan assets, plus

											(II)the present

				value of the reasonably anticipated employer contributions for the current plan

				year and each of the 6 succeeding plan years, assuming that the terms of the 1

				or more collective bargaining agreements pursuant to which the plan is

				maintained for the current plan year continue in effect for succeeding plan

				years, is less than the present value of all benefits projected to be payable

				under the plan during the current plan year and each of the 6 succeeding plan

				years (plus administrative expenses for such plan years).

											(B)A plan is

				described in this subparagraph if, as of the beginning of the current plan

				year, the sum of—

										(i)the market value

				of plan assets, plus

										(ii)the present

				value of the reasonably anticipated employer contributions for the current plan

				year and each of the 4 succeeding plan years, assuming that the terms of the 1

				or more collective bargaining agreements pursuant to which the plan is

				maintained for the current plan year remain in effect for succeeding plan

				years,

										is less

				than the present value of all benefits projected to be payable under the plan

				during the current plan year and each of the 4 succeeding plan years (plus

				administrative expenses for such plan years).(C)A plan is

				described in this subparagraph if—

										(i)as of the

				beginning of the current plan year, the funded percentage of the plan is less

				than 65 percent, and

										(ii)the plan has an

				accumulated funding deficiency for the current plan year or is projected to

				have an accumulated funding deficiency for any of the 4 succeeding plan years,

				not taking into account any extension of amortization periods under section

				302A(d).

										(D)A plan is

				described in this subparagraph if—

										(i)(I)the plan’s normal cost

				for the current plan year, plus interest (determined at the rate used for

				determining costs under the plan) for the current plan year on the amount of

				unfunded benefit liabilities under the plan as of the last date of the

				preceding plan year, exceeds

											(II)the present value, as of the beginning

				of the current plan year, of the reasonably anticipated employer contributions

				for the current plan year,

											(ii)the present

				value, as of the beginning of the current plan year, of nonforfeitable benefits

				of inactive participants is greater than the present value, as of the beginning

				of the current plan year, of nonforfeitable benefits of active participants,

				and

										(iii)the plan is

				projected to have an accumulated funding deficiency for the current plan year

				or any of the 4 succeeding plan years, not taking into account any extension of

				amortization periods under section 302A(d).

										(E)A plan is

				described in this subparagraph if—

										(i)the funded

				percentage of the plan is greater than 65 percent for the current plan year,

				and

										(ii)the plan is

				projected to have an accumulated funding deficiency for the current plan year

				or for any of the succeeding 3 plan years, not taking into account any

				extension of amortization periods under section 302A(d).

										(4)Rehabilitation

				plan

									(A)In

				generalA rehabilitation plan shall consist of—

										(i)actions such as

				reductions in plan expenditures (including plan mergers and consolidations),

				future benefit accruals or other benefits, or increases in contributions if

				agreed to by the bargaining parties, or any combination of such actions that

				are reasonably expected to enable, under reasonable actuarial assumptions, the

				plan to cease to be in critical status by the end of the rehabilitation period,

				or

										(ii)reasonable

				measures to emerge from critical status at a later point or to forestall

				possible insolvency (within the meaning of section 4245), if the plan sponsor

				determines that, based on reasonable actuarial assumptions and upon exhaustion

				of all reasonable measures, the plan can not reasonably be expected to cease to

				be in critical status by the end of the rehabilitation period. In such a case,

				the rehabilitation plan shall set forth the alternatives considered, explain

				why the plan is not reasonably expected to emerge from critical status within

				the stated time period, and specify when, if ever, the plan is expected to

				emerge from critical status in accordance with the rehabilitation plan.

										(B)Rehabilitation

				periodThe rehabilitation period for a plan in critical status is

				the 10-year period beginning on the first day of the first plan year of the

				multiemployer plan following the earlier of—

										(i)the second

				anniversary of the date of the adoption of the rehabilitation plan, or

										(ii)the expiration

				of the collective bargaining agreements in effect on the date of the due date

				for the actuarial certification of critical status under subsection (a)(1) and

				covering, as of such date, at least 75 percent of the active participants in

				such multiemployer plan.

										(C)ReportingA

				summary of any rehabilitation plan or modification thereto adopted during any

				plan year, together with annual updates regarding the funding ratio of the

				plan, shall be included in the annual report for such plan year under section

				104(a) and in the summary annual report under section 104(b)(3) for that plan

				year.

									(5)Schedules of

				contributions, benefits affected

									(A)Presentation by

				plan sponsor

										(i)In

				generalWithin 30 days after the adoption of a rehabilitation

				plan, the plan sponsor of a plan in critical status shall provide to the

				bargaining parties a schedule showing revised benefit structures, contribution

				structures, or both, which, if adopted, may reasonably be expected to enable

				the multiemployer plan to emerge from critical status in accordance with its

				rehabilitation plan. The schedule shall describe the reductions in future

				benefit accruals, and increases in contributions (if any) that the plan sponsor

				determines are reasonably necessary to emerge from critical status, assuming

				there are no increases in contributions under the plan other than the increases

				necessary to emerge from critical status after future benefit accruals have

				been reduced to the maximum extent permitted by law.

										(ii)Alternatives

				at plan sponsor’s discretionThe plan sponsor may, as it deems

				appropriate, prepare and provide the bargaining parties with additional

				information relating to contribution rates or benefit reductions, alternative

				schedules or other information relevant to emerging from critical status under

				the rehabilitation plan.

										(iii)Limitation on

				reduction in rates of future accrualsThe schedule described in

				subparagraph (A)(i) of this paragraph shall not reduce the rate of future

				accruals below—

											(I)a monthly benefit

				equal to 1 percent of the contributions required to be made with respect to a

				participant or the equivalent standard accrual rate for a participant or group

				of participants under the collective bargaining agreements in effect as of the

				first day of the plan year in which the plan enters critical status with such

				monthly benefit payable as a single life annuity commencing at the

				participant’s normal retirement date, or

											(II)if lower, the

				accrual rate under the plan on such date.

											The

				equivalent standard accrual rate shall be determined by the plan sponsor based

				on the standard or average contribution base units that they determine to be

				representative for active participants and such other factors as they determine

				to be relevant.(B)Updates to

				rehabilitation plan and schedules

										(i)Rehabilitation

				planThe rehabilitation plan shall be annually updated by the

				plan sponsor and filed with the plan’s annual report under section 104 of the

				Employee Retirement Income Security Act of 1974.

										(ii)SchedulesThe

				plan sponsor may periodically update any schedule of contribution rates

				provided under this subsection to reflect the experience of the plan, except

				that the schedule or schedules under subparagraph (A) shall be updated at least

				once every 3 years.

										(iii)Duration of

				scheduleA schedule of contribution rates provided by the plan

				sponsor and relied upon by bargaining parties in negotiating a collective

				bargaining agreement shall remain in effect for the duration of that collective

				bargaining agreement.

										(C)Default

				schedule

										(i)In

				generalIf the collective bargaining agreement providing for

				contributions under a multiemployer plan that was in effect at the time the

				plan entered critical status has expired and, after receiving a schedule from

				the plan sponsor under subparagraph (A), the bargaining parties have not

				adopted bargaining-agreement terms consistent such a schedule, the schedule

				described in subparagraph (A)(i) shall go into effect with respect to those

				bargaining parties.

										(ii)Deemed

				withdrawalUpon the failure of an employer that has an obligation

				to contribute under the plan to make contributions in compliance with a

				schedule that goes into effect under this subparagraph, that failure may, at

				the discretion of the plan sponsor, be treated as a withdrawal by the employer

				from the plan under section 4203 or a partial withdrawal by the employer under

				section 4205.

										(6)Temporary

				restrictions on contribution ratesPending adoption of a

				rehabilitation plan by the plan sponsor, the plan sponsor may not accept a

				collective bargaining agreement or participation agreement with respect to the

				multiemployer plan that provides for—

									(A)a reduction in

				the level of contributions for any participants,

									(B)a suspension of

				contributions with respect to any period of service, or

									(C)any new direct or

				indirect exclusion of younger or newly hired employees from plan

				participation.

									(7)Restrictions on

				benefit increases

									(A)Pending

				adoption of rehabilitation planPending adoption of a

				rehabilitation plan with respect to a multiemployer plan in critical

				status—

										(i)In

				generalNo amendment of the plan which increases the liabilities

				of the plan by reason of any increase in benefits, any change in the accrual of

				benefits, or any change in the rate at which benefits become nonforfeitable

				under the plan may be adopted.

										(ii)ExceptionClause

				(i) shall not apply to any plan amendment which is required as a condition of

				qualification under part I of subchapter D of chapter 19 of subtitle A of the

				Internal Revenue Code of 1986 or to comply with other applicable law.

										(B)After adoption

				of a rehabilitation planAfter adoption of a rehabilitation plan

				with respect to a multiemployer plan in critical status, the multiemployer plan

				may not be amended—

										(i)so as to be

				inconsistent with the rehabilitation plan, or

										(ii)so as to

				increase benefits, including future benefit accruals, unless the plan actuary

				certifies that such increase is paid for out of additional contributions not

				contemplated by the rehabilitation plan, and, after taking into account the

				benefit increase, the multiemployer plan still is reasonably expected to emerge

				from critical status by the end of the rehabilitation period on the schedule

				contemplated in the rehabilitation plan.

										(d)Expedited

				resolution of plan sponsor decisionsIf, within 60 days of the

				due date for adoption of a funding improvement plan under subsection (b) or a

				rehabilitation plan under subsection (c), the plan sponsor of a plan in

				endangered status or a plan in critical status has not agreed on a funding

				improvement plan or rehabilitation plan, then any member of the board or group

				that constitutes the plan sponsor may require that the plan sponsor enter into

				an expedited dispute resolution procedure for the development and adoption of a

				funding improvement plan or rehabilitation plan.

							(e)Nonparticipation

								(1)Both bargained

				and non-bargained employee-participantsIn the case of an

				employer that contributes to a multiemployer plan with regard both to employees

				who are covered by 1 or more collective bargaining agreements and to employees

				who are not covered by such an agreement, if the plan is in endangered status

				or in critical status, benefits of and contributions for the non-bargained

				employees shall be determined as if those non-bargained employees were covered

				under the first to expire of the employer’s collective bargaining agreements in

				effect when the plan went into endangered or critical status.

								(2)Non-bargained

				employees onlyIn the case of an employer that contributes to a

				multiemployer plan only with respect to employees who are not covered by a

				collective bargaining agreement, subsections (b) and (c) shall be applied as if

				the employer were the bargaining parties, and its participation agreement with

				the plan was a collective bargaining agreement with a term ending on the first

				day of the plan year beginning after the employer is provided the schedule or

				schedules described in subsections (b) and (c).

								(3)Employees

				covered by a collective bargaining agreementWhether an employee

				is considered to be covered by a collective bargaining agreement for purposes

				of this section shall be determined without regard to the special rule in

				Treas. Reg. section 1.410(b)-6(d)(ii)(D).

								(f)Definitions;

				actuarial methodFor purposes of this section—

								(1)Bargaining

				partyThe term bargaining party means, in connection

				with a multiemployer plan—

									(A)an employer that

				has an obligation to contribute under the plan, and

									(B)an employee

				organization which, for purposes of collective bargaining, represents plan

				participants employed by such an employer.

									(2)Funded

				percentageThe term funded percentage means the

				percentage expressed as a ratio—

									(A)the numerator of

				which is the value of the plan’s assets, as determined under section

				302A(c)(2), and

									(B)the denominator

				of which is the accrued liability of the plan, determined using actuarial

				assumptions described in section 302A(c)(3).

									(3)Accumulated

				funding deficiencyThe term accumulated funding

				deficiency has the meaning provided such term in section 302A(a).

								(4)Active

				participantThe term active participant means, in

				connection with a multiemployer plan, a participant who is in covered service

				under the plan.

								(5)Inactive

				participantThe term inactive participant means, in

				connection with a multiemployer plan, a participant, or the beneficiary or

				alternate payee of a participant, who—

									(A)is not in covered

				service under the plan, and

									(B)is in pay status

				under the plan or has a nonforfeitable right to benefits under the plan.

									(6)Pay

				statusA person is in pay status under a

				multiemployer plan if—

									(A)at any time

				during the current plan year, such person is a participant or beneficiary under

				the plan and is paid an early, late, normal, or disability retirement benefit

				under the plan (or a death benefit under the plan related to a retirement

				benefit), or

									(B)to the extent

				provided in regulations of the Secretary of the Treasury, such person is

				entitled to such a benefit under the plan.

									(7)Obligation to

				contributeThe term obligation to contribute has the

				meaning provided such term under section 4212(a).

								(8)Actuarial

				methodNotwithstanding any other provision of this section, the

				actuary’s determinations with respect to a plan’s normal cost, actuarial

				accrued liability and improvements in a plan’s funded percentage under this

				section shall be based upon the unit credit funding method (whether or not that

				method is used for the plan’s actuarial

				valuation).

								.

				(b)Cause of action

			 to compel adoption of funding improvement or rehabilitation

			 planSection 502(a) of the Employee Retirement Income Security

			 Act of 1974 shall be amended by (1) striking or at the end of

			 paragraph (8) thereof, (2) striking amounts. at the end of

			 paragraph (9) and substituting therefor amounts; or and adding,

			 after paragraph (9), the following:

					

						(9) In the

				case of a multiemployer plan that has been certified by the actuary to be in

				endangered or critical status under section 302B, if the plan sponsor has not

				adopted a funding improvement or rehabilitation plan under subsection (b) or

				(c) of such section by the deadline established in that section for the

				adoption of such a funding improvement plan or rehabilitation plan, by an

				employer that has an obligation to contribute with respect to the multiemployer

				plan or an employee organization that represents active participants in the

				multiemployer plan, for an order compelling the plan sponsor to adopt a funding

				improvement or rehabilitation

				plan.

						.

				(c)4971 Excise tax

			 inapplicableSection 4971 of the Internal Revenue Code of 1986 is

			 amended by redesignating subsection (g) as subsection (h), and inserting after

			 subsection (f) the following:

					

						(g)Multiemployer

				plans in critical statusAny tax under this section shall not

				apply with respect to a multiemployer plan in critical status pursuant to 302B

				of the Employee Retirement Income Security Act of 1974, provided that the plan

				adopts a rehabilitation plan in accordance with such section and complies with

				such rehabilitation plan (as amended from time to

				time).

						.

				(d)No additional

			 contributions required

					(1)Section

			 302(c)(11) of Employee Retirement Income Security Act of 1974 is amended by

			 adding at the end thereof the following new subparagraph:

						

							(C)Multiemployer

				plans in critical statusSubparagraph (A) shall not apply in the

				case of a multiemployer plan for any plan year in which the plan is in critical

				status pursuant to section 302B, provided that the plan adopts a rehabilitation

				plan in accordance with section 302B(c) and complies with such rehabilitation

				plan (as amended from time to

				time).

							.

					(2)Section

			 412(c)(11) of the Internal Revenue Code of 1986 is amended by adding at the end

			 the following new subparagraph:

						

							(C)Multiemployer

				plans in critical statusSubparagraph (A) shall not apply in the

				case of a multiemployer plan for any plan year in which the plan is in critical

				status pursuant to 302B of the Employee Retirement Income Security Act of 1974,

				provided that the plan adopts a rehabilitation plan in accordance with such

				section and complies with such rehabilitation plan (as amended from time to

				time).

							.

					(e)Conforming

			 amendmentThe table of contents in section 1 of such Act (as

			 amended by section 101 of this Act) is amended further by inserting after the

			 item relating to section 302A the following new item:

					

						Sec. 302B. Additional funding rules

				for multiemployer plans in endangered status or critical

				status..

					

				(f)Effective

			 dateThe amendment made by this section shall apply with respect

			 to plan years beginning after 2006.

				103.Measure to

			 forestall insolvency of multiemployer plansSection 4245(d)(1) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1426(d)(1)) is

			 amended—

				(1)by striking

			 3 plan years the second place it appears and inserting 5

			 plan years, and

				(2)by adding at the

			 end the following new sentence: If the plan sponsor makes such a

			 determination that the plan will be insolvent in any of the next 5 plan years,

			 the plan sponsor shall make the comparison under this paragraph at least

			 annually until the plan sponsor makes a determination that the plan will not be

			 insolvent in any of the next 5 plan years.

				104.Withdrawal

			 liability reforms

				(a)Repeal of

			 limitation on withdrawal liability in the event of certain sales of employer

			 assets to unrelated parties

					(1)In

			 generalSection 4225 of the Employee Retirement Income Security

			 Act of 1974 (29 U.S.C. 1405) is repealed.

					(2)Conforming

			 amendmentThe table of contents in section 1 of such Act is

			 amended by striking the item relating to section 4225.

					(3)Effective

			 dateThe amendments made by this section shall apply with respect

			 to sales occurring on or after January 1, 2007.

					(b)Repeal of

			 limitation to 20 annual payments

					(1)In

			 generalSection 4219 (c) (1) of such Act (29 U.S.C. 1399(c)(1))

			 is amended by striking subparagraph (B).

					(2)Effective

			 dateThe amendment made by this section shall apply with respect

			 to withdrawals occurring on or after January 1, 2007.

					(c)Withdrawal

			 liability continues If work contracted out

					(1)In

			 generalClause (i) of section 4205(b)(2)(A) of such Act (29

			 U.S.C. 1385(b (2)(A)) is amended by inserting or to another party or

			 parties after to another location.

					(2)Effective

			 dateThe amendment made by this subsection shall apply with

			 respect to work transferred on or after the date of the enactment of this

			 Act.

					(d)Repeal of

			 special rule for long and short haul trucking industry

					(1)In

			 generalSubsection (d) of section 4203 of such Act (29 U.S.C.

			 1383(4)) is repealed.

					(2)Effective

			 dateThe repeal under this subsection shall apply with respect to

			 cessations to have obligations to contribute to multiemployer plans and

			 cessations of covered operations under such plans occurring on or after January

			 1, 2007.

					(e)Application of

			 rules to plans primarily covering employees in the building and

			 construction

					(1)In

			 generalSection 4210(b) of such Act (29 U.S.C. 1390(b)) is

			 amended—

						(A)by striking

			 paragraph (1), and

						(B)by redesignating

			 paragraphs (2) through (4) as paragraphs (1) through (3), respectively.

						(2)Restart

			 ruleSection 4211(c) of such Act is amended—

						(A)by striking

			 , other than a plan which primarily covers employees in the building and

			 construction industry,, and

						(B)by striking the

			 second sentence thereof.

						(3)Effective

			 dateThe amendments made by this subsection shall apply with

			 respect to plan withdrawals occurring on or after January 1, 2007.

					105.Special rule

			 for certain benefit restorationsIn the case of a multiemployer plan for

			 which the plan document, the trust agreement, or formal written communication

			 from the plan sponsor to the participants provided before June 30, 2005, for

			 the restoration of benefits reduced due to benefit reductions adopted on or

			 after January 1, 2002, and before June 30, 2005, any benefit restorations

			 pursuant to such document, agreement, or communication shall not be subject to

			 the amendments made by this Title to sections 302A(b)(2)(B)(iii), 302B(b)(6),

			 302B(b)(8)(A)(ii), 302B(b)(8)(B)(ii), 302B(c)(7)(A), and 302B(c)(7)(B)(ii) of

			 the Employee Income Security Act of 1974.

			IIDisclosure

			201.Multiemployer

			 defined benefit plan funding notices

				(a)Inclusion of

			 statement of the ratio of inactive participants to active

			 participantsSection 101(f)(2)(B) of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1021(f)(2)(B)) is amended—

					(1)in clause (iii),

			 by striking and at the end;

					(2)in clause (iv),

			 by striking apply. and inserting apply; and;

			 and

					(3)by adding at the

			 end the following:

						

							(v)a

				statement of the ratio, as of the end of the plan year to which the notice

				relates, of—

								(I)the number of

				participants who were not in covered service under the plan during the plan

				year; to

								(II)the number of

				participants who were in covered service under the plan during the plan

				year.

								.

					(b)Comparison of

			 value of plan assets to annual liability for benefitsSection

			 101(f)(2)(B) of such Act (29 U.S.C. 7 1021(f)(2)(B)) (as amended by the

			 preceding provisions of this section) is amended—

					(1)by striking

			 clause (ii) and inserting the following:

						

							(ii)a statement of a

				reasonable estimate of—

								(I)the value of the

				plan’s assets as of the last day of the plan year to which the notice

				relates;

								(II)the liability of

				the plan for benefit payments and administrative expenses for the plan year to

				which the notice relates; and

								(III)the ratio of

				the amount determined under subclause (I) to the amount determined under

				subclause (II);

								;

				and

					(2)by adding at the

			 end of clause (v) the following: A plan’s estimated assets and estimated

			 liability for benefit payments and expenses for a plan year under clause (ii)

			 shall be determined based on the most reliable information reasonably available

			 to the plan sponsor by the date that is 30 days before the due date for the

			 notice..

					(c)Statement of

			 plan’s funding policy and method of asset allocationSection

			 101(f)(2)(B) of such Act, as amended by this Act, is amended—

					(1)in clause (iv),

			 by striking and at the end;

					(2)in clause (v), by

			 striking the period and inserting ; and; and

					(3)by inserting

			 after clause (v) the following new clause:

						

							(vi)a statement

				setting forth the funding policy of the plan and the asset allocation of

				investments under the plan (expressed as percentages of total assets) as of the

				end of the plan year to which the notice

				relates.

							.

					(d)Notice of

			 funding improvement plan or rehabilitation planSection

			 101(f)(2)(B) of such Act, as amended by this Act, is amended—

					(1)in clause (v), by

			 striking and at the end;

					(2)in clause (vi),

			 by striking the period and inserting ; and; and

					(3)by inserting

			 after clause (vi) the following:

						

							(vii)a summary of

				any funding improvement plan, rehabilitation plan, or modification thereof

				adopted under section 302B during the plan year to which the notice

				relates.

							.

					(e)Notice due 90

			 days after end of plan year

					(1)In

			 generalSection 101(f)(3) of such Act (29 U.S.C. 1021(f)(3)) is

			 amended by striking two months after the deadline (including extensions)

			 for filing the annual report for the plan year and inserting 90

			 days after the end of the plan year.

					(2)Model

			 noticeNot later than 270 days after the date of the enactment of

			 this Act, the Secretary of Labor shall publish a model version of the notice

			 required by section 101(f) of the Employee Retirement Income Security Act of

			 1974.

					(f)Additional

			 annual reporting requirementsSection 103 of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1023) is amended—

					(1)in subsection

			 (a)(1)(B), by striking subsections (d) and (e) and inserting

			 subsections (d), (e), and (f); and

					(2)by adding at the

			 end the following subsection:

						

							(f)With respect to

				any multiemployer defined benefit plan, an annual report under this section for

				a plan year shall include the following:

								(1)The ratio, as of

				the end of such plan year, of—

									(A)the number of

				participants who were not in covered service under the plan during the plan

				year, to

									(B)the number of

				participants who were in covered service under the plan during the plan

				year.

									(2)In any case in

				which any liabilities to participants or their beneficiaries under such plan as

				of the end of such plan year consist (in whole or in part) of liabilities to

				such participants and beneficiaries under 2 or more pension plans as of

				immediately before such plan year—

									(A)the funded

				percentage of each of such 2 or more pension plans as of the last day of the

				plan year immediately before such plan year; and

									(B)the funded

				percentage of the plan with respect to which the annual report is filed as of

				the last day of such plan year.

									(3)For purposes of

				paragraph (2), the term funded percentage means, the funded

				percentage of the plan as defined in section

				302B(f)(2).

								.

					(g)Additional

			 information in annual actuarial statement of multiemployer plan regarding plan

			 retirement projectionsSection 103(d) of such Act (29 U.S.C.

			 section 1023(d)) is amended—

					(1)by redesignating

			 paragraphs (12) and (13) as paragraphs (13) and (14), respectively; and

					(2)by inserting

			 after paragraph (11) the following paragraph:

						

							(12)In the case of a

				multiemployer plan, a statement explaining the actuarial assumptions and

				methods used in projecting future retirements and forms of benefit

				distributions under the

				plan.

							.

					(h)Multiemployer

			 plans’ filing after 275 days after plan year only in cases of

			 hardshipSection 104(a)(1) of such Act (29 U.S.C. 1024(a)(1)) is

			 amended by inserting after the first sentence the following new sentence:

			 The Secretary shall prescribe regulations to permit extensions in cases

			 of hardship, on a case-by-case basis, of the deadline for filing the annual

			 report past 275 days after the close of the plan year for multiemployer pension

			 plans..

				(i)Internet

			 display of informationSection 104(b) of such Act (29 U.S.C.

			 1024(b)) is amended by adding at the end the following:

					

						(5)Internet

				display of information

							(A)In

				generalIdentification and basic plan information and actuarial

				information included in the annual report of a multiemployer plan for any plan

				year shall be filed with the Secretary in an electronic format which

				accommodates display on the Internet, in accordance with regulations prescribed

				by the Secretary.

							(B)Display by

				SecretaryThe Secretary shall develop an Internet site which

				displays such information described under subparagraph (A) within 90 days after

				the date of the filing of the annual report. The Secretary shall provide for

				the display of such information through other appropriate media.

							(C)Display by plan

				sponsorThe Secretary shall promulgate regulations requiring the

				plan sponsor to display the information described under subparagraph (A) on any

				Internet site maintained by such plan

				sponsor.

							.

				(j)Summary annual

			 report of a multiemployer plan posted within 15 days after deadline for filing

			 of annual reportSection 104(b)(3) of such Act (29 U.S.C.

			 1024(b)(3)) is amended by—

					(1)striking

			 (3) Within and inserting (3)(A) Within;

					(2)inserting after

			 fiscal year of the plan the following: (in the case of a

			 multiemployer plan, within 15 business days after the due date under subsection

			 (a)(1) for the filing of the annual report for the fiscal year of the

			 plan),; and

					(3)adding at the end

			 the following:

						

							(B)In the case of a multiemployer plan,

				posting the text of the summary annual report on the plan sponsor’s Internet

				site by the deadline in subparagraph (A) shall be treated as furnishing such

				report by that deadline, if such report is furnished as soon as practicable

				thereafter and in no event later than 15 business days after the date described

				for such plans in subparagraph

				(A).

							.

					(k)Disclosure of

			 plan assets and liabilities in summary annual report of a multiemployer

			 planSection 104(b)(3)(B) of such Act (as amended by subsection

			 (j)) is amended further by adding at the end the following:

					

						(C)In the case of a multiemployer plan,

				the material provided pursuant to subparagraph (A) to summarize the latest

				annual report shall—

							(i)be written in a manner calculated

				to be understood by the average plan participant; and

							(ii)shall set forth the total assets

				and liabilities of the plan for the plan year for which the latest annual

				report was filed and for each of the 2 preceding plan years, as reported in the

				annual report for such plan year under this

				section.

							.

				(l)Information

			 made available to participants, beneficiaries, and employers with respect to

			 multiemployer plans

					(1)In

			 generalSection 101 of the Employee Retirement Income Security

			 Act of 1974 (29 U.S.C. 1021) is amended—

						(A)by redesignating

			 subsection (j) as subsection (k); and

						(B)by inserting

			 after subsection (i) the following:

							

								(j)Multiemployer

				plan information made available on request

									(1)In

				generalEach administrator of a multiemployer plan shall furnish

				to any plan participant or beneficiary or any employer having an obligation to

				contribute to the plan, upon written request—

										(A)a copy of the

				actuarial valuation for any plan year and the projections and analyses on which

				the actuary’s certification under section 302B(a) was based, once such

				projections and analyses have been in the plan’s possession for at least 30

				business days; and

										(B)(i)a copy of any

				quarterly, semi-annual or annual financial report prepared for the plan by any

				plan investment manager or advisor or other plan fiduciary, which summarizes

				the plan’s investment portfolio and experience and which has been in the plan’s

				possession for at least 30 business days; or

											(ii)if determined appropriate by the

				plan sponsor, a quarterly summary of the information contained in such

				reports.

											(2)ComplianceInformation

				required to be provided under paragraph (1)—

										(A)shall be provided

				to the requesting participant, beneficiary, or employer within 30 days after

				the request in a form and manner prescribed in regulations of the

				Secretary;

										(B)may be provided

				in written, electronic, or other appropriate form to the extent such form is

				reasonably accessible to persons to whom the information is required to be

				provided; and

										(C)shall not include

				individually identifiable information regarding any plan participant,

				beneficiary, employee, fiduciary or contributing employer or reveal any

				proprietary business information regarding the plan, any contributing employer

				or any entity providing services to the plan.

										(3)LimitationsIn

				no case shall a participant, beneficiary, or employer be entitled under this

				subsection to receive more than copy of any report described in paragraph (1)

				during any one 12-month period. The administrator may make a reasonable charge

				to cover copying, mailing, and other costs of furnishing copies of such report.

				The Secretary may by regulation prescribe the maximum amount which constitutes

				a reasonable charge under the preceding

				sentence.

									.

						(2)EnforcementSection

			 502(c)(4) of such Act (29 U.S.C. 1132(c)(4)) (as amended by section

			 103(b)(2)(B)) is further amended by striking section

			 302(b)(7)(F)(iv) and inserting subsection (j) of section 101,

			 and 302(b)(7)(F)(iv).

					(3)RegulationsThe

			 Secretary shall prescribe regulations under section 101(j)(2) of the Employee

			 Retirement Income Security Act of 1974 (added by paragraph (1)) not later than

			 270 days after the date of the enactment of this Act.

					(m)Notice of

			 potential withdrawal liability to multiemployer plans

					(1)In

			 generalSection 101 of such Act (as amended by this section) is

			 amended—

						(A)by redesignating

			 subsection (k) as subsection (l); and

						(B)by inserting

			 after subsection (j) the following new subsection:

							

								(k)Notice of

				potential withdrawal liability

									(1)In

				generalThe plan sponsor or administrator of a multiemployer plan

				shall furnish to any employer who has an obligation to contribute under the

				plan and who so requests in writing notice of—

										(A)the estimated

				amount which would be the amount of such employer’s withdrawal liability under

				part 1 of subtitle E of title IV if such employer withdrew on the last day of

				the plan year preceding the date of the request; and

										(B)an explanation of

				how such estimated liability amount was determined, including the actuarial

				assumptions and methods used to determine the value of plan liabilities and

				assets and the data regarding employer contributions, unfunded vested benefits,

				annual changes in the plan’s unfunded vested benefits and the application of

				any relevant limitations on the estimated withdrawal liability.

										(2)ComplianceAny

				notice required to be provided under paragraph (1)—

										(A)shall be provided

				to the requesting employer within 180 days after the request in a form and

				manner prescribed in regulations by the Secretary (or, subject to such

				regulations, such longer time as may be necessary in the case of a plan that

				determines withdrawal liability based on the attributable method under section

				4211(c)(4) or a modified attributable method approved by the Pension Benefit

				Guaranty Corporation under section 4211(c)(5)); and

										(B)may be provided

				in written, electronic, or other appropriate form to the extent such form is

				reasonably accessible to employers to whom the information is required to be

				provided.

										(3)LimitationsIn

				no case shall an employer be entitled under this subsection to receive more

				than one notice described in paragraph (1) during any one 12-month period. The

				person required to provide such notice may make a reasonable charge to cover

				copying, mailing, and other costs of furnishing such notice. The Secretary may

				by regulation prescribe the maximum amount which constitutes a reasonable

				charge under the preceding

				sentence.

									.

						(2)EnforcementSection

			 502(c)(4) of such Act (29 U.S.C. 1132(c)(4)) (as amended by paragraph (1)) is

			 further amended by striking subsections (j) and inserting

			 subsections (j) and (k).

					(n)Model

			 formNot later than 270 days after the date of the enactment of

			 this Act, the Secretary of Labor shall publish a model form for providing the

			 statements, schedules, and other material required to be provided under section

			 104(b)(3) of the Employee Retirement Income Security Act of 1974, as amended by

			 this section.

				(o)Effective

			 dateThe amendments made by this section shall apply to plan

			 years beginning after December 31, 2006.

				IIIDeduction

			 limitations

			301.Increase in

			 deduction limits

				(a)Increase in

			 deduction limit for multiemployer plansSection 404(a)(1)(D) of

			 the Internal Revenue Code of 1986 is amended to read as follows:

					

						(D)Amount

				determined on basis of unfunded current liability

							(i)In

				generalIn the case of a defined benefit plan which is a

				multiemployer plan, except as provided in regulations, the maximum amount

				deductible under the limitations of this paragraph shall not be less than the

				unfunded current liability of the plan.

							(ii)Unfunded

				current liabilityFor purposes of clause (i), the term

				unfunded current liability means the excess (if any) of—

								(I)140 percent of

				the current liability of the plan determined under section 302B(c)(6)(C) of the

				Employee Retirement Income Security Act of 1974, over

								(II)the value of the

				plan’s assets determined under section 302B(c)(2) of such

				Act.

								.

				(b)Effective

			 dateThe amendments made by this section shall apply to

			 contributions for taxable years beginning after 2006.

				302.Updating

			 deduction rules for combination of plans

				(a)In

			 generalSubparagraph (C) of section 404(a)(7) of the Internal

			 Revenue Code of 1986 (relating to limitation on deductions where combination of

			 defined contribution plan and defined benefit plan) is amended by adding after

			 clause (ii) the following new clauses:

					

						(iii)LimitationsIn

				the case of employer contributions to 1 or more defined contribution plans,

				this paragraph shall only apply to the extent that such contributions exceed 6

				percent of the compensation otherwise paid or accrued during the taxable year

				to the beneficiaries under such plans. For purposes of this clause, amounts

				carried over from preceding taxable years under subparagraph (B) shall be

				treated as employer contributions to 1 or more defined contribution plans to

				the extent attributable to employer contributions to such plans in such

				preceding taxable years.

						(iv)Multiemployer

				plansContributions to a multiemployer pension plan shall not be

				taken into account in applying the requirements of subparagraph

				(A).

						.

				(b)Conforming

			 amendmentSubparagraph (A) of section 4972(c)(6) of such Code

			 (relating to nondeductible contributions) is amended to read as follows:

					

						(A)so much of the

				contributions to 1 or more defined contribution plans which are not deductible

				when contributed solely because of section 404(a)(7) as does not exceed the

				amount of contributions described in section 401(m)(4)(A),

				or

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to

			 contributions for taxable years beginning after December 31, 2006.

				

